Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 06/13/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-17 are pending. 
Response to Applicant’s Argument
In response to “Moreover, in the above embodiment, different audio signals are output through a speaker based on how the voice recognition mode was initiated: (1) when the voice recognition mode is initiated based on the user action of opening the door, a voice message (e.g., "What can I help you with?") is output through the speaker, and (2) when the voice recognition mode is initiated based on the trigger command being input through the microphone, an alarming (.e.g., a sound such as "ding-dong") is output through the speaker. Therefore, an embodiment such as that recited in claim 1 provides different ways in which to initiate a voice recognition mode of a home appliance, and outputs an audio signal that is an indication of the way in which the voice recognition mode was initiated”, “However, Rosenberqer outputs the same notification reqardless of how the voice recognition mode was initiated. More specifically, as should be understood from column 8, lines 17-32, of Rosenberger, regardless of how the voice recognition mode was initiated, the device will beep, change its status light, or play a pre-recorded or synthesized audio message to prompt the user to say one of the speech commands”, and “Accordingly, Rosenberger simply outputs a notification to notify the user that the voice recognition mode was initiated. However, the notification in Rosenberger does not provide any indication to the user as to which of the different ways of initiating the voice recognition mode was actually used to initiate the voice recognition mode”. 
Blanksteen provides a sensor for detecting user action to confirm if the user is at a particular location during a particular time (¶32, using either location sensor or listening for user’s voice). In one example, through the use of GPS in user’s smartphone 120(6), person location module 222 confirms that the user is indeed in the house 102 (¶32); i.e., “based on a user action being detected through a sensor”.  
In order to confirm that the target user is in kitchen 118, perform control of device 120(5) and its speaker to output an audio signal “Good morning Scott” corresponding to the detection of the user action (i.e., user’s smartphone 120(6) GPS indicating user is in the house) and initiate 120(5)’s voice recognition functionality to identify the target user by capturing his voice in the environment (¶32). 
This disclosure teaches “based on a user action being detected through a sensor, perform control to output an audio signal corresponding to the detection of the user action through a speaker and to initiate a voice recognition mode of the home appliance”. 
Further, Rosenberger teaches “device D normally operates in a low power "listening" mode in which it listens for a hands-free trigger phrase (e.g., "Hello Voice Control" or "Home Automation") to be spoken by the system user. (1) Upon receiving and recognizing a speech trigger phrase and determining that it is in a better position to handle subsequent user interaction than any other device that simultaneously recognized the same speech trigger phrase (see device coordination discussion below), or (2) when the user depresses the "Push to Talk" button 24 on the device, or (3) in the event the device is instructed to wake up and expect a subsequent speech command by a system controller, the device beeps, changes its status light 34 or plays a pre-recorded or synthesized audio message (e.g. "How may I help you?") through speaker 19 and/or 20 to prompt the user to say one of the speech commands from a known vocabulary or grammar stored in the speech pattern memory 14” (Col 8, Rows 17-31).
Here, device D can be awaken from low power listening mode according to conditions (1), (2), or (3). The claim required “based on a trigger command for initiating the voice recognition mode being input through a microphone, perform control to output an audio signal corresponding to the input of the trigger command through the speaker”. The speech trigger phrase in condition (1), the user depressing button 24 in condition (2), and the instruction to the device to wake up in condition (3) all fit the parameters of the limitation “trigger command”. 
Therefore, each of the plurality of trigger commands in conditions (1), (2), and (3) requiring device D to play beeps and tones through internal speaker 19 (Col 7, Rows 61-65 and Col 8, Rows 28-32), changes its status light 34 or plays a pre-recorded or synthesized audio message (e.g., “how may I help you?”) through speaker 19 and/or 20 to prompt the user (Col 8, Rows 30-32) would teach the limitation “based on a trigger command for initiating the voice recognition mode being input through a microphone, perform control to output an audio signal corresponding to the input of the trigger command through the speaker”.
Finally, implementing the teaching of Rosenberger to output an audio signal corresponding to the input of the trigger command through a speaker and to initiate the voice recognition mode in order to transition Blanksteen’s voice controlled assistant 120 to an awaken state for receiving input from the user (Blanksteen, ¶28) is simply a predictable use of prior art elements according to their established functions. 
Specifically, “in the event the device is instructed to wake up and expect a subsequent speech command by a system controller” of condition (3) (Rosenberger, Col 8, Rows 26-27) is applicable to Blanksteen’s wake word recognition module recognizing wake words used to transition the voice controlled assistant to an awake state for receiving input because playing beeps and tones through internal speaker 19, changes its status light 34 or plays a pre-recorded or synthesized audio message (e.g., “how may I help you?”) through speaker 19 and/or 20 would prompt the user to say a speech command.
Therefore, the combined teachings of Blanksteen and Rosenberger meet the limitations of independent claims 1, 9, and 17.  
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 9, 12-15, and 17 are rejected under 35 USC 103(a) as being unpatentable over Blanksteen (US 2014/0172953 A1) in view of Rosenberger (US 8340975 B1).
Regarding Claims 1 and 9, Blanksteen discloses a home appliance (¶¶18-19, voice controlled device 120 in house 102 such as television screen 120(9)) comprising: 
a memory storing instructions (¶27, each device 120 includes memory for storing computer readable instructions); and 
at least one processor (¶27, one or more processors 204) that executes the instructions to: 
based on a user action being detected through a sensor, perform control to output an audio signal corresponding to the detection of the user action through a speaker (¶32, local device 120(5) listens for voices and then attempt to confirm that one of them is target user 104 by providing a greeting “Good Morning Scott”; e.g., ¶¶52-53, speaker 434 functions as output device to emit audible statements to communicate back to the user) and to initiate a voice recognition mode of the home appliance (¶32, local device 102(5) equipped with voice recognition functionality to identify the target user by capturing user answer “Good morning”; i.e., when the user responded “Good morning” to the greeting “Good Morning Scott”, begin voice recognition to identify the target user by capturing his voice in the environment), and 
based on a trigger command for initiating the voice recognition mode being input through a microphone, perform control to initiate the voice recognition mode (¶28, voice controlled device 120 includes a local module 212 comprising a wake word recognition module to recognize wake words received through microphone 208 that are used to transition the voice controlled device to an awake state for receiving input from the user; e.g., triggering voice recognition functionality in local device 120(5) to identify the target user by capturing his voice in the environment per ¶32).
Blanksteen does not disclose perform control to output an audio signal corresponding to the input of the trigger command through the speaker.
Rosenberger teaches a home automation device (Col 6, Rows 14-21, human interactive speech recognition control device) operating in low power “listening” mode such that based on a trigger command for initiating voice recognition mode being input through a microphone, perform control to output an audio signal corresponding to the input of the trigger command through a speaker and to initiate the voice recognition mode (Col 8, Rows 17-30, upon receiving and recognizing a speech trigger phrase such as “Hello Voice Control”, a system controller instructs the device to wake up, expect a subsequent speech command, beeps the device (per Col 7, Rows 61-65, device D having internal speaker 19 through which a microcontroller can transmit audio signals incorporating beeps and tones), and control the device through speaker 19/20 to prompt the user to say one of the speech commands from a known vocabulary such as “How may I Help you?”; in view of Col 7, Rows 8-18, and Col 8, Rows 33-39, performing speaker independent and speaker dependent speech recognition (recognizing certain authorized personnel) to recognize a particular speech command and generate a corresponding system control signal designed to instruct an appropriate automated mechanism to carry out the subject of the speech command). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to control the speaker to output an audio signal corresponding to the input of the trigger command in order to prompt the user to say a speech command (Rosenberger, Col 8, Rows 28-32). The modification is such that wherein the audio signal corresponding to the detection of the user action is different than the audio signal corresponding to the input of the trigger command (Blanksteen, ¶32 “Good morning Scott” or ¶77 “Scott, do you need anything?” versus Rosenberger, Col 8, Rows 28-32, the device beeps to prompt the user (“How may I help you?”) to say one of the speech command upon recognition of a trigger phrase (i.e., wakeword in Blanksteen)).
Regarding Claim 17, Blanksteen discloses a non-transitory recording medium storing a program that, when executed by at least one processor of a home appliance, causes the following to be performed the functions of claim 1 and method of claim 9 (¶27, computer readable media 206 stores computer readable instructions).
Regarding Claims 4 and 12, Blanksteen discloses wherein the audio signal corresponding to the detection of the user action is a voice message informing that the voice recognition mode is initiated (¶77, “Scott, do you need anything?”), and the audio signal corresponding to the input of the trigger command is an alarming sound (Rosenberger, Col 8, Row 28, the device beeps). 
Regarding Claims 5 and 13, Blanksteen discloses a user interface device configured to receive a selection of whether to activate each of the detection of the user action through the sensor (¶44, a dedicated power on/off button for device 120; ¶32, device 120 being used as a sensor to listen for voices and attempt to confirm that one of them is the target user) and the inputting of the trigger command through the microphone (¶22 and ¶44, a dedicated power on / off button for device 120 with microphone to receive audio input; see also Rosenberger, Col 8, Rows 25-27, a Push to Talk button 24 being depressed by the user so that the device beeps and changes its status light 34), 
wherein the at least one processor executes the instructions to: 
based on the inputting of the trigger command through the microphone being inactivated by a selection received by the user interface device, turn off the microphone (¶44, power off button being initiated such that device 120 is powered off; i.e., device 120 microphone powers off as a result), and 
based on the inputting of the trigger command through the microphone being activated by a selection received by the user interface device, turn on the microphone (¶44, power on button being initiated such that device 120 is powered on; i.e., device 120 microphone powers on as a result) and execute a voice recognition module for initiating the voice recognition mode (¶28, powered on device 120 having wake word recognition module to recognize wake words from audio input received via microphone 208 to transition device 120 to awake state and initiate other modules to parse and analyze audio input; ¶30, local device equipped with natural language processing capabilities).
Regarding Claims 6 and 14, Blanksteen discloses wherein the at least one processor executes the instructions to: 
based on the detection of the user action through the sensor being inactivated by a selection received by the user interface device, turn off the sensor, and based on the detection of the user action through the sensor being activated by a selection received by the user interface device, turn on the sensor (¶44, dedicated button to initiate power off and power on of device 120; ¶32, powering off or powering on device 120 to listen for voices and attempt to confirm the target user).
Regarding Claims 7 and 15, Blanksteen discloses wherein the at least one processor includes first and second processors (¶27, one or more processors 204; see also ¶46, each device 120 includes one or more processors 402; see Fig. 4), 
the first processor is configured to recognize the trigger command input through the microphone and to output a signal to the second processor in response to the trigger command being recognized (¶28, module 212 executed by processors 204 to implement a wake word recognition module to recognize wake words that are used to transition voice controlled assistant 120 to an awake state for receiving input from the user; ¶48, once wake word recognition module 408 (implemented by a first processor 204) recognizes a wake word, speech recognition module (implemented by a second processor 204) may enter an active state), and the second processor is configured to be turned off in a standby state and to receive the signal output by the first processor when turned off in the standby state (¶48, while the speech recognition module 410 may initially be in a passive state in which the speech recognition module 410 does not recognize or respond to speech, wake word recognition module 408 may recognize or respond to wake words), and, when receiving the signal output by the first processor when turned off in the standby state, to be turned on and then operate in the voice recognition mode (¶48, once wake word recognition module 408 recognizes or responds to a wake word, speech recognition module 410 may enter an active state in which speech recognition module 410 operates to detect natural language commands).
Claims 2-3 and 10-11 are rejected under 35 USC 103(a) as being unpatentable over Blanksteen (US 2014/0172953 A1) in view of Rosenberger (US 8340975 B1) as applied to claims 1 and 9, in further view of SaganeGowda et al. (US 10403276 B2).
Regarding Claims 2 and 10, Blanksteen does not disclose wherein the home appliance includes a door and the sensor, the sensor is to detect opening of the door, and the user action is the opening of the door.
SaganeGowda discloses activating features of a voice activated or voice command device in a home environment through the use of voice recognition and keyword spotting based on the proximity of a user to the device (Col 1, Rows 51-56 and Col 2, Rows 1-5) wherein the device includes a door and a sensor to detect opening of the door such that user action of opening of the door activates the device (Col 2, Rows 21-26, voice activated device may only respond to voice commands when a user is inferred to be within a specific location; Col 3, Rows 1-4, infer user’s presence with sensors that detect door opening and closing).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a door and a sensor to detect opening of the door as user action to control the home appliance to operate in a voice recognition mode by linking voice activated functions to the user’s presence through opening of the door in order to operate based on high fidelity voice inputs that are more readily available based on close physical proximity (SaganeGowda, Col 2, Rows 33-36).
Regarding Claims 3 and 11, Blanksteen does not disclose wherein the sensor is a motion detector, and the user action is user access of the home appliance indicated by motion of the user detected by the sensor.
SaganeGowda discloses activating features of a voice activated or voice command device in a home environment based on a motion detector detecting user access of home appliance indicated by motion of the user (Col 2, Rows 21-26, voice activated device may only respond to voice commands when a user is inferred to be within a specific location; Col 2, Rows 50-53, using passive IR devices to detect motion to infer the presence of a user).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a motion sensor to detect user motion of accessing or controlling the home appliance to operate in a voice recognition mode in order to operate based on high fidelity voice inputs that are more readily available based on close physical proximity (SaganeGowda, Col 2, Rows 33-36).
Claims 8 and 16 are rejected under 35 USC 103(a) as being unpatentable over Blanksteen (US 2014/0172953 A1) in view of Rosenberger (US 8340975 B1) as applied to claims 1 and 9, in further view of Weng et al. (US 2017/0116986 A1).
Regarding Claims 8 and 16, Blanksteen discloses processor of the home appliance recognizing the user by identifying a user voice based on the user voice being input through the microphone in the voice recognition mode (¶72, at 604-2, poll audio devices throughout the environment to gain voice confirmation that the target person is present by evaluate audio input against pre-recorded vocal profiles to uniquely identify different people).
 Blanksteen does not disclose a memory configured to store authority information for each user of the home appliance, wherein the at least one processor executes the instructions to: based on an operation corresponding to the user voice matching the authority information of the recognized user, perform the operation.
Weng teaches a spoken voice human computer interaction system (¶27) to control household appliances (¶28) comprising a memory configured to store authority information for each user (¶29, memory 182 with user data including authentication data for the users including authorization levels for multiple users in a hierarchy) and a processor to based on a user voice being input through a microphone in a voice recognition mode (¶30, microphones for voice input capture devices 106 takes acoustic signals from different voice capture channels; ¶35, call to initiate to wake up dialog system for interaction, device control, and service access), recognize the user by identifying the user voice (¶42 and ¶50, using biometric data / voice pattern to authenticate or identify user to ensure the system does not confuse inputs from two or more users (block 308)). Further, based on an operation corresponding to the user voice matching the authority information of the recognized user, perform the operation (¶42, predicts a level for the user in a hierarchy of users that are registered with the system; e.g., in home automation systems, parents and children form a hierarchy with children lower in the hierarchy having limited access levels and parents are higher in the hierarchy with greater access level; ¶43, determine if the user has sufficient level of authority to operate the device based on command in the spoken input sequence; if the user has the proper level of authority, then the device operates based on the command).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to perform the operation based on the user voice matching the authority information of the recognized user in accordance to an express hierarchy with access levels (Weng, ¶42, parent-children hierarchy; compare Blanksteen, ¶18, a family comprising adults and child) in order to implement a privacy and security management module comprising a continuous authentication process that operates the automated device based on a command from the user only in response to the level of authority for the user being great enough to authorize the operation of the automated device (Weng, ¶12).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/08/2022